DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plates are at the same but opposite angles” (see Fig. 4)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is confusing because it is not clear how the upper edges of the arcuate members lie in a common plane and are perpendicular to the elongate member as depicted in Figure 4 which claims 1-14 are directed to.
Claim 15 is confusing because it is not clear how the lower edges of the arcuate members lie in a common plane and are perpendicular to the elongate member as depicted in Figure 4 which claims 1-14 are directed to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese document (JP 2008-291523) in view of Japanese document (JP 2015-212485).
Japanese document ‘523 discloses a pile comprising:
an elongate member (1, see Fig. 1a) having a longitudinal axis; and
a first anchoring portion and a second anchoring portion (2, Figs. 1a, 2a,b) connected to the elongate member,
wherein each of the first and second anchoring portions comprise only one planar plate 
wherein each plate has an arcuate distal edge and a leading portion which includes a lower portion of the arcuate distal edge and engages the earth as the pile is screwed into the ground,
wherein the plates are connected to the elongate member at non- perpendicular angles to the longitudinal axis (see Fig. 2a),
wherein the first anchoring portion is spaced from the second anchoring portion along the longitudinal axis of the elongate member (see Figs. 1a, 2a), and
wherein the plate of the first anchoring portion lies in a first plane and the plate of the second anchoring portion lies in a second plane (see Fig. 2a).
Japanese document ‘523 discloses the invention substantially as claimed.  However, Japanese document ‘523 is silent about each plate being connected to a respective arcuate member that is radially spaced from the elongate member and wherein the lower portion of the arcuate distal edge of each plate extends beyond the respective arcuate member and engages the earth as the pile is screwed into the ground and
wherein the arcuate members are located on the respective arcuate distal edges of the plates.  
Japanese document ‘485 teaches each plate (14) being connected to a respective arcuate member (15) that is radially spaced from the elongate member and wherein the lower portion of the arcuate distal edge of each plate extends beyond the respective arcuate member and engages the earth as the pile is screwed into the ground and
wherein the arcuate members are located on the respective arcuate distal edges of the plates (see Fig. 2a).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Japanese document ‘523 to include the arcuate members as taught by Japanese document ‘485 since such a modification facilitates compaction/consolidation of soft ground.
 Re claim 2, wherein the elongate member includes a connecting portion (5, see Fig. 1 of Japanese document ‘523).
Re claim 3, wherein the connecting portion is located at an end portion of the elongate member (5, see Fig. 1 of Japanese document ‘523).
Re claim 4, wherein the connecting portion is located at an opposite end of the elongate member vis-a-vis the first anchoring portion (5, see Fig. 1 of Japanese document ‘523).
Re claim 5, wherein the connecting portion is configured to releasably connect to a machine, a rotary powerhead or an auger drive, or to another pile or pile section.
(see Figs. 7,9 of Japanese document ‘523).

Re claim 6, wherein the connecting portion is configured to connect to a separate member, an extension member or an extension pile (see Figs. 7,9 of Japanese document ‘523).
Re claim 16, wherein the second anchoring portion is located nearer to an end of the elongate member which is opposite to the end having the connecting portion (see Figs. 1,2a of Japanese document ‘523).
Re claim17, wherein the second anchoring portion is located between the connecting portion and the first anchoring portion. (see Figs. 1,2a of Japanese document ‘523).

Claim(s) 1-6, 16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusardi (US 1225448) in view of Japanese document (JP 2015-212485).
Lusardi discloses a pile comprising:
an elongate member (10, see Figs. 1,2) having a longitudinal axis; and
a first anchoring portion and a second anchoring portion (16, Figs. 1,2) connected to the elongate member,
wherein each of the first and second anchoring portions comprise only one planar plate 
wherein each plate has an arcuate distal edge and a leading portion which includes a lower portion of the arcuate distal edge and engages the earth as the pile is screwed into the ground,
wherein the plates are connected to the elongate member at non- perpendicular angles to the longitudinal axis (see Figs. 1,2),
wherein the first anchoring portion is spaced from the second anchoring portion along the longitudinal axis of the elongate member (see Figs. 1,2), and
wherein the plate of the first anchoring portion lies in a first plane and the plate of the second anchoring portion lies in a second plane (see Figs. 1,2).
Lusardi discloses the invention substantially as claimed.  However, Lusardi is silent about each plate being connected to a respective arcuate member that is radially spaced from the elongate member and wherein the lower portion of the arcuate distal edge of each plate extends beyond the respective arcuate member and engages the earth as the pile is screwed into the ground and
wherein the arcuate members are located on the respective arcuate distal edges of the plates.  
Japanese document ‘485 teaches each plate (14) being connected to a respective arcuate member (15) that is radially spaced from the elongate member and wherein the lower portion of the arcuate distal edge of each plate extends beyond the respective arcuate member and engages the earth as the pile is screwed into the ground and
wherein the arcuate members are located on the respective arcuate distal edges of the plates (see Fig. 2a).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lusardi to include the arcuate members as taught by Japanese document ‘485 since such a modification facilitates compaction/consolidation of soft ground.
 Re claim 2, wherein the elongate member includes a connecting portion (11 of Lusardi).
Re claim 3, wherein the connecting portion is located at an end portion of the elongate member (11 of Lusardi).
Re claim 4, wherein the connecting portion is located at an opposite end of the elongate member vis-a-vis the first anchoring portion (see Figs. 1,2 of Lusardi).
Re claim 5, wherein the connecting portion is configured to releasably connect to a machine, a rotary powerhead or an auger drive, or to another pile or pile section.
(12, see Fig. 2 of Lusardi).
Re claim 6, wherein the connecting portion is configured to connect to a separate member, an extension member or an extension pile (17, see Fig. 1 of Lusardi).
Re claim 16, wherein the second anchoring portion is located nearer to an end of the elongate member which is opposite to the end having the connecting portion (see Figs. 1,2 of Lusardi).
Re claim 17, wherein the second anchoring portion is located between the connecting portion and the first anchoring portion (see Figs. 1,2 of Lusardi).

Claim(s) 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusardi in view of Japanese document ‘485 as applied to claim 6 above, and further in view of either Japanese document (JP 2006-177125) or Japanese document (JP 2014111883).
Lusardi (as modified above) discloses the invention substantially as claimed.  However, Lusardi (as modified above) is silent wherein the plates are connected to the elongate member at the same but opposite angles.
Japanese documents ‘125 and ‘883 both teach the plates are connected to the elongate member at the same but opposite angles (see Figs. 1-3 of JP ‘125 and Figs. 1-2 of JP ‘883).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lusardi (as modified above) to have the plates connected to the elongate member at the same but opposite angles as taught by either Japanese document ‘125 or ‘883 since such a modification facilitates compaction/consolidation of soft ground.
Re claim 8, wherein the plates are arcuate in shape, with an outer edge forming the arcuate distal edge (see Figs. 1,2 of Lusardi or Figures of either JP ‘125 or JP ‘883).
Re claim 9, wherein all portions of the arcuate distal edges are equidistant from the outer surface of the elongate member (see Figs. 1,2 of Lusardi or Figures of either JP ‘125 or JP ‘883).
Re claim 10, wherein each arcuate member extends from the respective arcuate distal edges of the plates in a direction parallel to the elongate member (see Fig. 2a of Japanese document ‘485).
Re claim 11, wherein the arcuate members extend concentrically with the elongate member about the longitudinal axis (the combination of Lusardi and Japanese document ‘485 yield such claimed limitation)
Re claim 12, wherein the arcuate members are attached to the respective arcuate distal edges of the respective plates along respective intersection arcs on respective inner surfaces of the arcuate members, the intersection arcs extend transversely and along the center of the inner surfaces (see page 9 of machine translation of JP ‘485).

-
Re claim 13, wherein the arcuate members extend only partially along the respective arcuate distal edges of the plates, leaving the lower portions of the arcuate distal edges exposed (see Fig. 2a of JP ‘485).
Re claim 14, wherein the arcuate members are oriented at the same but opposite angles to the longitudinal axis of the elongate member (the combination of Lusardi and Japanese document ‘485 yield such claimed limitation).
Insofar claim 15 is understood, the combination of Lusardi and Japanese document ‘485 yield, wherein each of the arcuate members has an upper edge and a lower edge, and each of the upper edges of the arcuate members lie in a common plane, wherein the common planes of the upper edges of the arcuate members are perpendicular or angled relative to the longitudinal axis of the elongate member, and each of the lower edges of the arcuate members lie in a common plane, wherein the common planes of the lower edges of the arcuate members are perpendicular or angled relative to the longitudinal axis of the elongate member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
11/14/2022